In this case plaintiff in error was indicted in the Circuit Court of Walton County, charged with the offense of assault with intent to commit murder in the first degree and, under such indictment, was convicted of an aggravated assault and was sentenced. From the sentence and judgment of the court writ of error was sued out. The record has been considered and we are of the opinion that the case should be affirmed on authority of the opinions in the following cases: Farley v. State, 88 Fla. 159, 101 So. 239; and Lindsey v. State, 53 Fla. 56, 43 So. 87; Britt v. State, 88 Fla. 482, 102 So. 761, and it is so ordered.
Affirmed.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur.
ELLIS, C. J., AND STRUM AND BROWN, J. J., concur in the opinion.